FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                              November 25, 2015
                       UNITED STATES COURT OF APPEALS
                                                              Elisabeth A. Shumaker
                                 TENTH CIRCUIT                    Clerk of Court
                         _________________________________

TEWODROS G. JEMANEH,

      Plaintiff - Appellant,

v.                                                     No. 15-1121
                                           (D.C. No. 1:12-CV-02383-RM-MJW)
THE UNIVERSITY OF WYOMING;                              (D. Colo.)
THE UNIVERSITY OF WYOMING
COLLEGE OF HEALTH SCIENCES;
THE UNIVERSITY OF WYOMING
SCHOOL OF PHARMACY; TOM
BUCHANAN, in his individual and
official capacities; NELL RUSSELL, in
her individual and official capacities;
JOSEPH F. STEINER, in his individual
and official capacities; DAVID L.
JONES, in his individual and official
capacities; JOHN H. VANDEL, in his
individual and official capacities;
BEVERLY A. SULLIVAN, in her
individual and official capacities;
JAIME R. HORNECKER, in her
individual and official capacities;
JANELLE L. KRUEGER, in her
individual and official capacities; CARA
A. HARSHBERGER, in her individual
and official capacities; AMY L.
STUMP, in her individual and official
capacities; AGATHA CHRISTIE
NELSON, in her individual and official
capacities; KATHLEEN A.
THOMPSON, in her individual and
official capacities; MARIA A.
BENNETT, in her individual and
official capacities,

      Defendants - Appellees.
                         _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, GORSUCH, and McHUGH, Circuit Judges.
                 _________________________________

          In a 118-page complaint Mr. Jemaneh alleged a conspiracy to violate his

constitutional rights and force him to leave the University of Wyoming’s doctor-of-

pharmacy program after he received a failing grade. The district court dismissed the

complaint for failure to state a claim. On appeal, Mr. Jemaneh argues that the district

court erred by allowing the defendants to file successive Rule 12(b) motions to

dismiss, pointing out that Rule 12(g)(2) prohibits a party from “raising a defense or

objection that was available to the party but omitted from [an] earlier [Rule 12(b)]

motion.” Fed. R. Civ. P. 12(g)(2). As it happens, however, there are exceptions to

this rule. Defenses such as failure to state a claim may be raised successively in a

pleading, by a motion for judgment on the pleadings, or as late as trial. Fed. R. Civ.

P. 12(h)(2). And certain Rule 12(b) arguments may be brought as well under Rule

12(c). Albers v. Bd. of Cty. Comm’rs, 771 F.3d 697, 704 (10th Cir. 2014). Even

when a district court does err in permitting successive Rule 12(b) motions, the error

may prove harmless to the plaintiff’s substantial rights. See 28 U.S.C. § 2111. And

      *
        After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            2
even assuming (without granting) the district court erred in this case by permitting

successive Rule 12(b) motions, we can discern no more error than that. Mr.

Jemaneh’s opening appellate brief is largely a restatement of his lengthy complaint,

and his argument consists of little more than a few sentences followed by a

conclusory statement that the district court’s decision was contrary to law and fact.

We are mindful of our duty to give his Mr. Jemaneh’s pro se pleadings a liberal

construction, but even in doing so we can discern no reasoned basis for thinking his

substantial rights were harmed by the procedures the district court followed in

adjudicating this case — and neither are we able to discern any error in the merits of

final disposition.

       The judgment is affirmed.



                                               ENTERED FOR THE COURT



                                               Neil M. Gorsuch
                                               Circuit Judge




                                           3